DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ amendment filed on October 10, 2022 and wherein the Applicant has amended claims 1, 4-7, 9-10, 23, 25-26, cancelled claims 3, 8. 
In virtue of this communication, claims 1-2, 4-7, 9-26 are currently pending in this Office Action.
With respect to the rejection of claims 1-26 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 3, 8 and argument, see paragraph 5 of page 11 and paragraphs 1-3 of page 12 in Remarks filed on October 10, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-26 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Applicant indicated “In response, Applicant has submitted a terminal disclaimer that overcomes the nonstatutory double patenting rejection” as asserted in paragraph 3 of page 11 in Remarks filed on October 10, 2022. However, the PTO office has not received any terminal disclaimer and thus, the nonstatutory double patenting rejection in view of U.S. Patent No. 9,984,067 B2 and U.S. Patent No. 10,599,774 as set forth in the previous office action maintained at this point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 13-18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roushar (US 20030216919 A1) and in view of reference Sarkar (US 20060074980 A1, IDS).
Roushar teaches a program product (title and abstract, ln 1-18, including computer memory to store data structure, para 202 and implemented by computing device with specialized software, para 202) for processing a natural language communication (including an application of dialog between live discussions between speakers by using phrases, words, sentences in document, book, utterance, etc., in English or other natural langauge, in fig. 16, para 47-49, para 339), the program product comprising:
a storage device (memory attached or applied to a computer for implementation, para 202); and 
program code (software, para 202) stored within the storage device (implemented by computing devices, para 202; the computing devices includes a desktop computer, para 99; a PDA or a cellular phone, para 435, and thus, inherency, software stored in the memory to be implemented by the computer such as CPU), wherein the program code, when executed by a processor of a data processing system (knowledge appliance with a human language interface 2201 as the claimed data processing system in fig. 22 and having processors 2204, 2205, etc., para 202), causes the data processing system to perform (implemented by computing devices, para 202; the computing devices includes a desktop computer, para 99): 
prior to the data processing system receiving a natural language communication for processing (the knowledge network data 1008, inherently exists prior to load a text at 1002 in fig. 10 and details in fig. 3), maintaining, in data storage of the data processing system (ROM 2212, shared memory 2207, etc., in fig. 22), a consistent meaning framework CMF graph (multi-dimensional, interconnected,  and weighted propositions in figs. 3; stored in database 401 in fig. 4) providing word meanings for various word spellings of a natural human language (word represented by the head “x” and meaning described in object “y”; for an application, a text loaded as an input, individual objects or words are extracted from the input stream in fig. 10, para 278, i.e., various word spellings of a natural human language), wherein the CMF graph includes a plurality of nodes linked by a plurality of edges (multidimensional and interconnected propositions including linked nodes by edges in fig. 3, each of the propositions detailed in fig. 2), and wherein the plurality of nodes includes: 
a plurality of meaning nodes (e.g., nodes “y” in different meanings such as “deity”, “planet”, “automobile”, or “company”, etc., meaning to the object “x”-“Saturn” as a node, para 148-151) each specifying a respective word spelling (e.g., “Saturn” in object “x” by spelling as the word “Saturn”, para 150-151), wherein each of the plurality of meaning nodes is linked by a respective one of the plurality of edges to another meaning node (e.g., relationship “r” in figs. 2-3; e.g., r-“name”, “producer”, or “brand”, etc., in table of para 148) serving as a parent node indicating what the word spelling means (a word “Saturn” has meaning of a “planet” in astronomy, “deity” as mythology, “automobile” in “transportation”, etc., represented by “y”, para 148), and wherein at least two of the plurality of meaning nodes correspond to different word meanings for a common word spelling of the natural human language (the discussion above, the word “Saturn” as the claimed common word spelling of the natural human language above, the meaning of the “Saturn” can be a “planet” or “deity”, etc. in the field “y” in the table of para 148), and wherein multiple of the word meanings are each associated by the CMF graph with a respective one of a plurality of constraints (the relationship among nodes further qualified by constraints “q”, para 94); and 
a plurality of sense nodes each linked to a respective one of the plurality of meaning nodes by one of the plurality of edges (e.g., context node “c” linked to each node “y” by a line as the claimed edge in figs. 3), each of the plurality of sense nodes having a respective associated sense defined by a natural language textual description indicating a word meaning (e.g., “c”-“astronomy” as description to the meaning “planet” of the word “Saturn”, “c”-“mythology” as description to the meaning “deity” of the same word “Saturn” in the table of para 148) to which the linked meaning node among the plurality of meaning nodes refers (by the connection between the “c” and “y” in fig. 2), such that different word meanings of the common word spelling can be disambiguated (better disambiguating words or phrases that have different meanings in different contexts, para 217); 
in response to receipt by the data processing system of the natural language communication (e.g., loading text at 1002 in fig. 10), processing the natural language communication by reference to the CMF graph (including search for object in object base 1003, analyze morphology 1007, induce flow of potentials 1009, analyze semantics 1010, analyze syntax 1011, analyze context 1012, etc., in fig. 10; further including by reference to the knowledge network 1008 and details in fig. 13, wherein knowledge network defined by fig. 13 is used at step 1304 in fig. 13), wherein: 
the processing includes parsing the natural language communication (parsing or analyzing by using all the syntactic, semantic, and real-word knowledge that applies to any given object derived from the loaded text, para 87 and through analyze semantics 1010, analyze syntax 1011, analyze context 1012, etc., in fig. 13) and selecting, for each of multiple word spellings in the natural language communication, a selected word meaning from among the word meanings provided by the CMF graph (through genetic selection process in fitness algorithm to enable one or more fittest solutions to emerge victorious, para 33 and performed at step 1013, and further formalized and formatted at step 1016  in fig. 13, para 33-35, para 282);
the selecting includes selecting word meanings from among the word meanings provided by the CMF graph based on which of the plurality of associated constraints is satisfied by the natural language communication (according to the formula in para 141 and the implementation of the formula in para 142, e.g., “planet” is a selected meaning to “Saturn” because of context “astronomy” and constraint “ringed” that describes unique characteristics of the relationship “name” with the “Saturn”, para 133, and narrowing the context “c” – “astronomy” to be a valid proposition);
the parsing includes applying multiple nested constraints to determine the selected word meaning for at least one word spelling in the natural language communication (Roushar, e.g., using “q” and weight “w” with respect to the word “Saturn” as constraints in table of para 148).
However, Roushar does not explicitly teach recording, in the data storage, the selected word meaning for each of the multiple word spellings in the natural language communication.
Sarkar teaches an analogous field of endeavor by disclosing a program product (title and abstract, ln 1-19 and a system in fig. 13, including processing unit 2, memory 3 stored with programs, modules, and data in fig. 13) and wherein in response to receipt by a data processing system (a personal computer 1 in fig. 13, e.g., receiving a text from a user at step 14-1 in fig. 14), processing the natural language communication by reference to a networked database having nodes and edges (processing via ontology engine, matching, etc. at steps 14-5, etc., in fig. 14, i.e., parsing the input phrase or sentence to have concepts output, para 163, relied on ontology engine as executed as a database, para 170), wherein the processing includes parsing the natural language communication (parsing the input for outputting concepts, para 163) and selecting, for each of multiple word spellings in the natural language communication, a selected word meaning from among the word meanings provided by the networked database (determining and selecting lists of concepts, para 119, provided from the ontology engine via search, para 64); recording in the data storage, the selected word meaning for each of the multiple word spellings in the natural language communication (displaying the derived concepts with topped one as most closed relationship to the user inputted text, para 64, thus, recording the selected word meaning for each of the inputted text in the data storage is inherency for displaying and selection on the computer screen) and multiple of the word meanings are each associated by the CMF graph with a respective one of a plurality of constraints (a relevant vocabulary to replace the unmatched text at step ST14-8 in fig. 14) for benefits of improving the disambiguation of the word meaning by providing corresponding concepts ordered in level of disambiguation to the user for decision (para 64) with layered description for reference of the word meaning (para 64) without obstacle from human language (abstract, para 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied recording, in the data storage, the selected word meaning for each of the multiple word spellings in the natural language communication, as taught by Sarkar, to the selected word meaning for each of the multiple word spellings in the natural language communication used in the program product, as taught by, for the benefits discussed above.
	Claim 25 has been analyzed and rejected according to claim 1 above and wherein the combination of Roushar and Sarkar further teaches a data processing system (Roushar, a system in fig. 22, and Sarkar, a system in fig. 13), the data processing system comprising: a processor (Roushar, processor 2204, 2205, etc. in fig. 22 and Sarkar, processing unit 2 in fig. 13); a storage device coupled to the processor (Roushar, shared memory 2207, internal storage 2208, etc., in fig. 22, and Sarkar, system memory 3, disk 8 in fig. 13); program code stored within the storage device and executed by the processor to implement the method steps of claim 1 (Roushar, the software running on the PDA, desktop computer, cellular phone, etc. and the discussion in claim 1 above, and Sarkar, program module and code in the memory above in fig. 13).
	Claim 26 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Roushar and Sarkar further teaches, according to claim 1 above, wherein the program code further causes the data processing system to perform: maintaining, in data storage, a words map of word spellings, wherein the words map indexes into each of the plurality of meaning nodes in the CMF graph (Roushar, matched objects from object base 1006 for inducing simulated flow to the node of the knowledge network, para 279 and Sarkar, the inputted text to the ontology engine at step 14-1 in fig. 14).
Claim 4: the combination Roushar and Sarkar further teaches, according to claim 1 above, wherein the selecting includes determining whether or not one of the associated constraints is satisfied by a word spelling appearing in the natural language communication (Roushar, testing “q” as the claimed constraints by the formula in the text input in para 41-42), except explicitly teaching it is by a root word of a word spelling.
It have been a recognized problem and need in the art, which may include a design need to solve the problem for using the satisfaction of constraints with respect to the input text with a finite number of identified, predictable potential solutions to the test object for the constraint satisfaction:
1. testing a root word or first word against the constraints in the input text,
2. testing a second word against the constraints in the input text,
3. testing a last word against the constraints in the input text,
it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions with a reasonable expectation of success or obvious to try, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied testing satisfaction of constraints with respect to the first, the second, …, the last word in the input text in the obvious to try, to the testing the satisfaction of the constraints in the word spelling appearing in the natural language communication, as taught by the combination of Rouchar and Sarkar, for the benefits discussed above.
Claim 5: the combination Roushar and Sarkar further teaches, according to claim 1 above, wherein the selecting includes determining whether or not one of the associated constraints is satisfied by at least one of a set including testing a word meaning for membership in a specified class, testing a word meaning for compatibility with a linguistic role, and testing a sense of a word meaning (Roushar, testing satisfaction including testing the specific context “c” in para 142 and the discussion in claim 4 above).
Claim 6: the combination Roushar and Sarkar further teaches, according to claim 1 above, wherein the parsing includes parsing the natural language communication utilizing constraints to identify phrasal structures in the natural language communication and recording the phrasal structures in data storage (Roushar, analyzing the induced flow into the nodes by applying the knowledge from the knowledge network with the constraints “q” in each potential meaning nodes, to find a most fitted meaning and further fitness algorithm in fig. 12, and Sarkar, fig. 4, the “book” is categorized in well-defined ontology meaning to the input text “Book: A written work or composition” by using constraints incurred by the user’s further input such as “Applied Mathematics” and/or “History”, para 59-62).
Claim 13: the combination of Roushar and Sarkar further teaches, according to claim 1 above, wherein the program code further causes the data processing system to perform outputting a response to the natural language communication (Roushar, from load a text at 1002 and interpretation to the text as output in fig. 10, and Sarkar, semantic markup text for the retrieved concepts and returned to the user application at 14-13 in fig. 14).
Claim 14: the combination of Roushar and Sarkar further teaches, according to claim 13 above, wherein outputting the response includes outputting a natural language response (Roushar, text of the question/response is generated by a meaning interpreter, then the text-to-speech and output from a speaker 2307, para 438, and Sarkar, displayed candidate concepts with meaning description in English in fig. 5, para 160, or using text-to-speech synthesis engine to output the candidates for the user, para 116).
Claim 15: the combination of Roushar and Sarkar further teaches, according to claim 14 above, wherein the natural language communication is in an input natural human language and the natural language response is in a different target natural human language (Roushra, the text input is processed in fig. 10 and text-to-speech as response to the speaker 2302 in fig. 23, para 438 and Sarkar, using text-to-speech synthesis engine to output the candidates for the user, para 116).
Claim 16: the combination of Roushar and Sarkar further teaches, according to claim 14 above, wherein the program code further causes the data processing system to perform determining the natural language response utilizing an artificial intelligence AI system (Sarkar, the ontologies were developed in AI to facilitate knowledge sharing and reuse, para 15).
Claim 17: the combination of Roushar and Sarkar further teaches, according to claim 14 above, wherein outputting the natural language response includes presenting an audible natural language response via a text-to-speech converter (Roushar, using text-to-speech processor 2310 in fig. 23, para 438 and Sarkar, using text-to-speech synthesis engine to output the candidates for the user, para 116).
Claim 18: the combination of Roushar and Sarkar further teaches, according to claim 13 above, wherein the program code further causes the data processing system to perform: based on the parsing (Sarkar, ), performing semantic analysis of at least a sentence fragment of the natural language communication to obtain at least mid-level comprehension information regarding the sentence fragment; and determining the response to the natural language communication based at least in part on the mid-level comprehension information.
Claim 20: the combination of Roushar and Sarkar further teaches, according to claim 13 above, wherein the response to the natural language communication includes at least one of a set including a topic of the natural language communication, a summary of the meaning of the natural language communication, and a summary of classical linguistic structure of the natural language communication (Roushar, extracting topic of the input text 1505 and doping the topic to the fitness algorithm for obtaining the response from the fitness algorithm 1013 in fig. 10 and outputting summary files for user to read, para 103).
Claim 21: the combination of Roushar and Sarkar further teaches, according to claim 13 above, wherein the response to the natural language communication includes an assessment of an intent of a communicator of the natural language communication (Roushar, the method is to determine possible meanings is intended by the speaker or writer by the knowledge-based manner, para 2 and more than one intended meaning being determined, para 95, para 287, and Sarkar, allowing the user to specify the intended meaning at the output, para 46).
Claim 22: the combination of Roushar and Sarkar further teaches, according to claim 13 above, wherein the response to the natural language communication includes a definition of one or more word spellings in the natural language communication (Roushar, the interpretation output is formalized and formatted, i.e., definition of the input at certain level inherently, and Sarkar, obtaining complete class definition through a link queried by a user and the retrieved concept is corresponding to the main definition, para 67).
Claim 23: the combination of Roushar and Sarkar further teaches, according to claim 1 above, wherein the program code further causes the data processing system to perform: performing semantic analysis on the natural language communication (Roushar, through semantic analysis 1010 in fig. 10, para 279, and Sarkar, input string is analyzed to be related to meaning by matching keywords with concepts at 15-2, 15-3, 15-4 in fig. 15, para 169) and changing linking of meaning nodes by at least one of the plurality of edges in the CMF graph based on the semantic analysis of the natural language communication (Roushar, via improving the a-priori weighting of propositions for maximization of the accuracy of meaning, para 186, and via a mess of analyses including semantic analysis 101 in fig. 10, para 86 and Sarkar, a new vocabulary with a certain of concepts brought into the ontology engine, para 200-201).
Claim 24: the combination of Roushar and Sarkar further teaches, according to claim 23 above, wherein performing semantic analysis includes evaluating one or more constraints utilizing one or more constraint handlers (Roushar, adjusting weights as the claimed constraints corresponding to probabilities representing the intended meaning, abstract, and Sarkar, adjusting for exact match for relation between mounted vocabulary and associated concept, para 200).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roushar (above) and in view of references Sarkar (above) and Visel et al. (US 20080243741 A1, IDS, hereinafter Visel).
Claim 12: the combination of Roushar and Sarkar teaches all the elements of claim 12, according to claim 1 above, including a preprocessing prior to the processing (Roushar, performing extraction of the individual objects from the input stream based on standard text processing and match between extracted object with the object stored in the object base 1006 in fig. 10, para 278-279 and Sarkar, user entered string converted to RDF markup before performing unambiguous processing, para 58), except wherein a preprocessing is disclosed to include tokenizing the natural language communication, wherein the tokenizing includes: allocating, in data storage, a respective token storage area for each of the multiple word spellings in the natural language communication; and storing in a given token storage area a reference to a word meaning and a semantic data type determined via constraint-based parsing.
Visel teaches an analogous field of endeavor by disclosing a program product (title and abstract, ln 1-6 and an artificial brain in fig. 1) and wherein the preprocessing includes tokenizing the natural language communication (prior to the conceptualize at 708, tokenize is performed on text input at 702 in fig. 7), wherein the tokenizing includes: allocating, in data storage, a respective token storage area for each of the multiple word spellings in the natural language communication (tokenizer configured to convert the text input into a list of sentence tokens and NIDs in fig. 8, para 39, the NID including several digital bits representing reln in detailed in fig. 11, and other fields, para 55); and storing in a given token storage area a reference to a word meaning (through a reln in the NID memory allocation to point to another NID representing a meaning of the word, e.g., CAT BODY is the meant to CAT by the reln INST of the CAT pointed to the CAT BODY NID 3011 in fig. 11, para 64) and a semantic data type ( semantic role or relationship among neurons represented by NIDs, via connection from/to relns such as MADE_OF to the PAREN, and PSSN to the CHILD in fig. 11, para 64-67) determined via constraint-based parsing (being alternative lists of tokens by weighting alternatives, i.e., constraints at 706-708 in fig. 7) for benefits of improving disambiguation of the natural language input by implementing the brain processing without restriction of clarification of the input text (para 20), including a verb selection and context application (para 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the preprocessing and wherein the preprocessing configured to include tokenizing the natural language communication, wherein the tokenizing includes: allocating, in data storage, the respective token storage area for each of the multiple word spellings in the natural language communication; and storing in the given token storage area the reference to the word meaning and the semantic data type determined via constraint-based parsing, as taught by Visel, for the benefits discussed above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roushar (above) and in view of references Sarkar (above) and Visel (US 20070288406 A1, hereinafter Visel406).
Claim 19: the combination of Roushar and Sarkar teaches all the elements of claim 19, including the response to the natural language communication (the discussion in claims 1, 13 above) according to claim 13 above, except wherein the response to the natural language communication includes at least one of a set including an indication of emotion evoked by the natural language communication and an indication of emotion implied by a communicator of the natural language communication.
Visel406 teaches an analogous field of endeavor by disclosing a program product (title and abstract, ln 1-12 and fig. 4, implemented by a micro-coded processor with the program software, para 267) and wherein a response to the natural language communication (input voice is input in a query environment and a response to the voice input is given by a decision, abstract) is disclosed to include at least one of a set including an indication of emotion evoked by the natural language communication and an indication of emotion implied by a communicator of the natural language communication (output to express emotion via animation engine and brain emulations in fig. 4, para 37) for benefits of achieving a more accurate interpretation of the user’s intention in the user’s voice or text adapted to a change of specific environment (para 4, para 36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the response to the natural language communication and wherein the response to the natural language communication includes at least one of the set including the indication of emotion evoked by the natural language communication and the indication of emotion implied by the communicator of the natural language communication, as taught by Visel406, to the response to the natural language communication, as taught by the combination of Roushar and Sarkar, for the benefits discussed above.

Examiner Comments

With respect to dependent claims 9-11, and amendment independent claim 7, there are claim rejections on the ground of obvious type double patenting as set forth above, but claims 9-11 would be in condition for allowance if claims 9-11 rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim 7 is in condition for allowance if a Terminal Disclaimer is to be filed for approval to overcome obvious-type double patenting rejection as set forth above. 

Response to Arguments

Applicant's arguments, filed on October 10, 2022, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations. 
With respect to amendment claim 1, the Applicant argued “Applicant has amended Claim 1 to include the features formerly recited in allowable Claim 8, canceled herein, has similarly amended independent Claims 25-26”, as asserted in paragraph 5 of page 12 in Remarks filed on October 10, 2022.
In response to the Applicant’s argument above, the Office respectfully disagrees because Claim 8 was not set to be in condition for allowance, see page 33 of the previous office action. Because claim 8 was not set to be in condition for allowance and the Applicant is in silence about the prior rejection of claim 8 as set forth in the previous office action (page 33 of the previous office action), rewriting claim 8 to the parent claim 1, similar to claims 25-26, would not be reason for seeking the patentability of claim 8, now amendment claims 1, 25-26, and the argument above is moot. Therefore, prior art rejection of amendment claim 1, similar to claims 25-26, is maintained. For the at least similar reasons described above, the prior art rejection of dependent claims 2, 4-6, 9-24 also maintained.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
The examiner has cited particular paragraphs, columns, and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654